Howeix, J.
The intervenors have appealed from a judgment recognizing plaintiff’s mortgage upon her husband’s property, dating from 1854 and 1855.
They reserved a bill of exceptions to the admissibility in evidence -of the parish recorder’s certified copy of tbe statement of plaintiff’s claim against her husband, required by the act of 1869, on the grounds, Jirst, that it was sworn to before a notary public, who is incompetent *158to administer an oath in such a case. Admitting that the notary is-incompetent, we find in the hill of exception the fact stated, that the said notary was also a justice of the peace, a fact which is not denied and which under the circumstances we must presume was properly established. We must be guided by the bill of exceptions as to the objections made and the grounds of the ruling. The oath was therefore administered by a competent officer. The second ground is, the “statement” does not appear to have been recorded in the mortgage book as the law directs. The certificate of the recorder on the date of recording is, that it is “ a true record,” and subsequently that the copy offered is “ a true and correct copy of the original on file and of record in my (the recorder’s) office.’’ We must presume from this that the recorder did his duty and made the recordation in the book designated by the law. The objection in the brief that the “statement” is so vague as not to show that tho moneys received by the husband were the moneys of his wife derived from her mother’s estate, is not well founded. It is sufficiently clear, from the language used, that the sums acknowledged to have been received by the husband at the dates specified, were moneys inherited by his wife from her mother, for tho security of which tho law accorded the wife a mortgage upon the mortgageable property of the husband.
Judgment affirmed.